     Case 1:18-cv-09035-JPO-GWG Document 188-1 Filed 07/17/20 Page 1 of 1
                                                                            15

 1    assigned four crews, so I cover those four crews, but

 2    I also cover whoever comes in and out of

 3    San Francisco and Oakland.

 4        Q      Now, when you are assigned four crews, I

 5    understand that they come to San Francisco or they come

 6    to Oakland, you'll be seeing them in person.

 7               But if they leave to go to Arizona, do you

 8    follow them?

 9        A      No.

10        Q      When you are assigned to these four crews --

11    using going to Arizona as an example -- would you

12    supervise them by watching videotape of the game?

13               MR. LUPION:      Object to the form.

14               You can -- you can answer.

15               THE WITNESS:      I use the videos a number of

16    times after my games to look at plays, some positioning.

17    BY MR. MURPHY:

18        Q      So, just so I understand, if you're assigned

19    four crews, is it true that you only see them when they

20    come to San Francisco and Oakland?

21        A      No.    I could -- if they're not scheduled to

22    come in, for example, I could see them in Texas or

23    pretty much on the west coast.

24               You know, I don't really travel back east at

25    all, but when they're out west here...

                                                                            EXHIBIT
                                                                                      exhibitsticker.com




              Coalition Court Reporters | 213.471.2966 | www.ccrola.com        1
